Mr. Justice Morris
delivered the opinion of the Court:
The record in this case is quite voluminous. The greater part of it consists of the testimony taken on behalf of the appellant, which occupies more than five hundred printed pages of the record. And yet a careful perusal of this voluminous mass leads us to the same conclusion that was reached in the ease by the examiner of interferences, who analyzed and considered it with the most painstaking industry and the most earnest and conscientious care, that it is a mass of inconsistency, contradiction, incoherence, and utter insufficiency to establish any right or title in the appellant to the invention which he claims at any time before the filing of his application on April 12, 1897. The fantastic dates claimed in his preliminary statement are shown to be utterly without foundation and to have been adopted without any regard for historic accuracy. His own admissions are sufficient to discredit his case; and the indefinite and unsatisfactory character of many of his statements, where he could have been accurate, if he really had the invention under consideration, is sufficient to warrant disbelief in his pretensions.
There is only one feature of certainty in the whole mass that has any legitimate bearing on the appellant’s claims; and that is the fact that, in the year 1893, he applied for and received an English patent, No. 4,210 of 1893, dated November 22, 1893, and that he filed an application in our Pat*37ent Office, No. 436,804, on February 27, 1893, conceded to be substantially for the same invention that was covered by the English patent, but which application was afterward abandoned a few days after the application which is in the present interference was filed: and it is now claimed that both the English patent of 1893 and the application No. 436,804 of February 27, 1893, disclose the same invention that is now involved in this interference. The claim, however, cannot well be maintained without an admission of deliberate fraud and wilful perjury on the part of appellant : for in his affidavit filed with his present application he makes oath that this invention has not been patented to him or to others, with his knowledge or consent, in any country. When confronted on cross-examination with this inconsistency, the appellant sought to give a lame and halting and wholly unsatisfactory explanation of it. We prefer to believe that the appellant had no deliberate purpose to commit fraud and perjury in his application; and therefore we are disposed to think with the Commissioner of Patents that the idea that this invention was embodied in and disclosed by the British patent is an afterthought with the appellant. We cannot regard that patent or the appellant’s abandoned application of 1893 as disclosing the present invention. And there is no other testimony worthy of consideration which does disclose it at any time prior to the filing of the application which has led to this interference.
To the exceedingly careful investigation of this case by the Commissioner and the tribunals of the Patent Office we can add nothing. We fail to see how they could well have reached any different conclusion than that to which they came. The appellant is entitled to no earlier date for the conception of the invention than the date of the filing of his application, April 12, 1897, -while the appellee is undoubtedly entitled to the date of his application, July 9, 1895, if not to an earlier date. Moreover, as the Commissioner very well remarks, even if the appellant had accomplished something in 1893, the ultimate rejection and abandonment of his application of that year, and his total and wholly tin-*38explained inactivity in regard to the invention for four years thereafter until the filing of his present application, would necessarily lead to the conclusion that what he then did was no more than an unsatisfactory, unsuccessful, and abandoned experiment.
We are of the opinion that the Commissioner of Patents was right in his decision, and that such decision should be affirmed; and that the appellee, Carl Linde, is entitled to judgment of priority of invention.
The cleric of the court will certify this opinion and the proceedings in the cause in this court to the Commissioner of Patents according to law. Affirmed.